Title: Enclosure: Minutes of the Council, 15 November 1756
From: Council
To: 



[Williamsburg, 15 November 1756]

At a Council held Novemr 15th 1756.
Present
The Governor

               
                  John Blair
                  Peter Randolph
               
               
                  William Nelson
                  Philip Ludwell Esqrs.
               
               
                  Thomas Nelson
                  Mr Commissary
               
               
                  Philip Grymes
                  William Byrd Esqr.
               
            
The Governor was pleased to communicate to the Board a Letter from Colonel Washington dated at Winchester the Ninth of November, with his Observations on the Situation of our

Frontiers; and inclosing a Copy of the Council of War held in behalf of Fort Cumberland, with his Sentiments on the Matter. Upon reading which the Governor desired the Opinion of the Council, whether it would be adviseable in our present Circumstances to demolish Fort-Cumberland, or reinforce it with a Number, and what Number, of Men, from the other small Forts. The Council having maturely consider’d the Affair were unanimously of Opinion by no means to abandon that Fort, as it would be giving up a large Extent of Country, but to reinforce it with a Hundred Men from Winchester; that Col. Washington be directed by his Honor to reside at Fort Cumberland; make the Fort as tenable as possible; and frequently send out strong Detachments to reconnoitre the Motions of the Enemy. A true Copy

Nathl Walthoe Cl. Con.

